Citation Nr: 0011691	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  99-23 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total rating by reason of individual 
unemployability due to service connected disabilities.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



REMAND

The veteran had active duty from August 1968 to January 1970.

In correspondence received after the case was certified to 
the Board of Veterans' Appeals (Board), the veteran requested 
a hearing before a hearing officer at the regional office 
(RO).  The record also indicates that he is receiving ongoing 
treatment for his PTSD at VA facilities.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following development:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain all VA and private 
medical records covering the period from 
June 1999 to the present.  The RO should 
obtain all records which are not on file.

2.  The RO should take the appropriate 
action to schedule the veteran for a 
hearing before a hearing Officer at the 
RO.

3.  Thereafter, following any additional 
development deemed appropriate by the RO, 
the RO should readjudicate the issue in 
appellate status.

If the benefit sought is not granted, the appellant and his 
representative should be furnished a supplemental statement 
of the case, and an opportunity to respond. Thereafter, the 
case should be returned to the Board, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



